Citation Nr: 0843240	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), to include whether service connection 
can be granted.

2.  Entitlement to service connection for degenerative joint 
disease, including as secondary to herbicide exposure.

3.  Entitlement to service connection for sebaceous cyst, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1971.  The veteran served in Vietnam from May 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The claim for service connection for PTSD was previously 
denied by the RO in September 1996, January 2002, and July 
2003.  Although the RO apparently reopened this claim in 
August 2004, the Board must independently consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In July 2003, the RO denied service connection for PTSD.  
The veteran did not appeal.  

2.  Evidence relevant to the claim for service connection for 
PTSD received since the July 2003 decision, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.

3.  The veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.

4.  There is no competent evidence of record showing that the 
veteran currently suffers from degenerative joint disease.

5.  Sebaceous cyst did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claim for service connection 
for PTSD received since the RO's final decision is new and 
material; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).

4.  The criteria for entitlement to service connection for 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  The criteria for entitlement to service connection for 
sebaceous cyst have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In July 2003, the RO denied service connection for PTSD as 
there was no medical evidence relating PTSD to service and 
there was no evidence of any combat service or stressful 
experiences.  Thus, this decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
veteran's claim for service connection for PTSD as it is 
"new" within the meaning of 38 C.F.R. § 3.156.  This 
evidence includes additional VA treatment records for PTSD 
and the August 2006 substantive appeal in which the veteran 
described his claimed stressors.  The Board further finds 
that this evidence is material as it raises a reasonable 
possibility of substantiating the claim since it contains 
descriptions of stressful events necessary to establish a 
claim for PTSD.  As new and material evidence has been 
presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD has been received, this claim is 
reopened.  

The Board will address the issue of entitlement to service 
connection for PTSD on the merits.  The veteran has been 
provided the pertinent laws and regulations regarding service 
connection and has been given the opportunity to review the 
evidence of record and submit arguments in support of his 
claim.  Those arguments have focused on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the veteran is not prejudiced by the 
Board's also addressing the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).   

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD attributed to combat.  
See VA examination dated May 2002.  However, the Board is 
unable to accept the diagnosis as based upon a confirmed 
stressor because the preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain credible evidence which confirms his account of in-
service stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

Although the veteran has claimed that he received a Combat 
Infantryman Badge and four bronze stars, the veteran's DD 214 
and military personnel records do not support his contention.  
The record shows that the veteran has not received combat 
citations, badges, or other decorations indicative of combat 
engagement.  Thus, there are not "recognized military 
citations or other supportive evidence" that the veteran 
actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 
76 (1994) (emphasis added).  His military occupational 
specialty of general vehicle repairman does not, of itself, 
denote combat exposure.  The Board finds, therefore, that he 
is not a veteran of combat.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of claimed stressors not related 
to combat must be supported by credible evidence.

In his January 2006 substantive appeal, the veteran described 
several stressful events during service.  His statements, 
however, lacked the details necessary to verify the 
stressors' occurrences.  The veteran described coming under 
fire several times during his service in Vietnam and having 
to kill several Vietcong.  There were occasions when he would 
help gather bodies and pieces of bodies of soldiers and put 
them in body bags.  He would also help gather dead enemy 
soldiers to bury in mass graves.  He stated that he saw the 
body of one of his friends from his unit, J.D. who was from 
New York City, who was killed in 1969 twelve miles from the 
Cambodian border close to Benh Hed.  In August 2006 and 
October 2006, the RO attempted to obtain more specific 
information from the veteran; however, the veteran failed to 
respond.  In December 2006, the U.S. Army and Joint Services 
Records Research Center (JSRRC) made a formal finding that 
the record lacked sufficient information to verify any 
inservice stressful event and all efforts to obtain the 
needed information were exhausted.  

Although the veteran's personnel records show that he served 
in Vietnam from May 1968 to May 1969, there is no evidence of 
record, aside from the veteran's own statements, confirming 
that the claimed events actually occurred.  

The record includes diagnoses of PTSD; however, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
while on active duty and that there is no independent 
corroboration of his reported in-service stressors.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim for PTSD; the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b).

Degenerative joint disease 

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence shows that the veteran does not currently suffer 
from degenerative joint disease.  Although a March 2004 
letter from a VA physician stated that the veteran's agent 
orange examination showed that he had degenerative joint 
disease during, the November 2003 agent orange examination 
report shows that the only indication that veteran had 
degenerative joint disease was his own subjective statements 
during the examination.  There were no tests performed 
confirming that the veteran suffered from degenerative joint 
disease.  All other post-service medical evidence is entirely 
negative for any competent evidence of the clinical presence 
of degenerative joint disease.  The only evidence of the 
existence of degenerative joint disease is the veteran's own 
statements and complaints of arthritis type pain during VA 
treatment.  In the absence of any competent evidence of 
degenerative joint disease, the Board must conclude the 
veteran does not currently suffer from that disability.  
Brammer, 3 Vet. App. at 225.  Although the RO also considered 
the claim on the basis of exposure to herbicides, absent a 
current diagnosis, the Board need not consider alternative 
theories of entitlement.  

Sebaceous cyst

Post-service medical treatment records show that the veteran 
had been diagnosed as having a sebaceous cyst on the back.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

However, the veteran does not contend, and the medical 
evidence does not show, that his cyst had its onset in 
service.  The veteran was diagnosed as having a cyst on the 
back in December 2002, about 31 years after service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxon, 230 F.3d at 1330.  In 
addition, there is no competent evidence or medical opinion 
contained in the private and VA medical records showing or 
indicating that the sebaceous cyst is related to active 
service.  

In correspondence of record, the veteran contends that his 
sebaceous cyst was caused by exposure to Agent Orange in 
Vietnam.  A veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to 
Agent Orange exposure have expanded to include all herbicides 
used in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by 
the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non- Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e).

Although the veteran did serve in Vietnam from May 1968 to 
May 1969, and is therefore presumed to have been exposed to 
Agent Orange, a sebaceous cyst is not a presumptive 
disability based on exposure to Agent Orange.  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Furthermore, there is no competent medical evidence of record 
showing that Agent Orange caused the veteran's sebaceous 
cyst.  Thus, service connection, as evaluated under the 
regulations governing presumptive service connection based on 
exposure to Agent Orange, is not warranted.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
1 Vet. App. at 175; Espiritu, 2 Vet. App. at 494.  The record 
does not contain a competent opinion linking the veteran's 
sebaceous cyst to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard, 4 
Vet. App. at 392-94: Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in May 2004 and August 2006 and the 
claims were readjudicated in a December 2006 and February 
2007 supplemental statements of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical record and assisted the 
veteran in obtaining evidence.  In this case, VA need not 
obtain examinations for the service connection claims as the 
evidentiary record does not show that the veteran currently 
suffers from degenerative joint disease or that the veteran's 
current PTSD and sebaceous cyst may be associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.

Service connection for PTSD is denied.

Service connection for degenerative joint disease is denied.

Service connection for sebaceous cyst is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


